 SMITH INDUSTRIES, INC.engineeringdivision,assistantair-conditioning engineers,watch engineers atOne Madison Avenue, New York, NewYork,excluding operating engineers, air-conditioning engineers,nonoperating crewemployees,officeclericalemployees,guards,watchmen, and supervisors asdefined in the Act.METROPOLITAN LIFEINSURANCE COMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date ofposting,and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,FifthFloor,Squibb Building, 745 FifthAvenue, New York, New York 10022, TelephonePL 1-5500,Extension 852.Smith Industries,Inc.andUnited SteelWorkersofAmerica,AFL-CIO.Case23-CA-2500.March 23,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAOn January 11, 1967, Trial Examiner Thomas N.Kessel issued his Decision in the above-entitledproceeding, finding that the Respondent hadengagedin and wasengagingin certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDER583Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner and-herebyordersthattheRespondent,SmithIndustries, Inc., Houston, Texas, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISION ON MOTION FORJUDGMENT ON THE PLEADINGSTHOMAS N.KESSEL,Trial Examiner: Upon a chargefiledSeptember 13, 1966, by United Steel Workers ofAmerica, AFL-CIO, herein called the Union, againstSmith Industries, Inc., herein called the Respondent, theGeneral Counsel of the National Labor Relations Board,by the Regional Director for Region 23, issued hiscomplaintdatedSeptember 20, 1966, alleging theRespondent's violation of Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended. The complaintalleged the Union's selection as exclusive collective-bargaining representative of the Respondent's employeesin a secret-ballot election conducted by the RegionalDirectorand its subsequent certification as suchrepresentative by the Board. It further alleged the Union'srequest to the Respondent after certification to bargaincollectively with it for the represented employees and theRespondent'srefusaltohonor this request.TheRespondent's answer to the complaint denies theseallegations as well as the allegation that the Union is alabor organization.Following the filing of the answer, the General Counselon October 7, 1966, filed a motion for judgment on thepleadings asserting the absence in the case of any genuinefact issue requiring a hearing to receive evidencenotwithstanding the foregoing denials in the answer.Attached to the motion were certain documents which theGeneral Counsel indicated prove the complaint allegationsdenied by the answer. Thus, the Board's decision, datedAugust 26, 1966, in Case 23-RC-2646 shows that theUnion is a labor organization, that it won the April?election, and that the Union had been certified as theexclusivecollective-bargainingrepresentativeofanappropriateunitof the Respondent's employees. ASeptember 8, 1966, letter from the Union's staffrepresentative to the Respondent's vice president andgeneralmanagerrefers to the Union's September 2request for recognition and bargaining. The Respondent'sanswering letter,dated September 12, 1966, signed by theaforementionedofficialacknowledges the foregoingrequest and expressly advises "that the Company doesrefuse to recognize and meet with the union for thepurpose of bargaining a labor agreement to cover the unitin question. It is the company's position that the unit hasbeen certified improperly and recognition is declined forthat reason."The foregoing motion was referred for ruling to TrialExaminer Charles W. Schneider who, by order datedOctober 12, 1966, directed the parties hereto to showcause in writingwhether or not the motion should begranted. The parties were required to submit briefs orproposed findings with their responses to the order. The163 NLRB No. 93 584DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent thereupon filed a response with supportingbrief and an offer of proof in opposition to the motion.On November 28, 1966, the Chief Trial Examinerdesignated Trial Examiner Thomas N. Kessel in place ofTrial Examiner Schneider to rule on the General Counsel'smotion. Upon consideration of the positions of counsel Iconclude, for the reasons and in accordance with thefindings elaborated below, that the statutory violationsalleged in the complaint are established by the record,including the pleadings, the Respondent's response to themotionwith supporting documents, and the Board'sofficialrecords in Case 23-RC-2646 which I havejudicially noticed, and that no litigable issue exists fordisposition requiring a hearing for the purpose of receivingevidence. Accordingly, the General Counsel's motion forsummary judgment is hereby granted.Upon the basis of the record before me, I make thefollowing:FINDINGS OF FACTI.COMMERCE FACTSThe Respondent is a Texas corporation engaged inHouston, Texas, in the fabrication and galvanizing of steelproducts. In the year preceding issuance of the complainttheRespondent purchased goods valued in excess of$100,000 of which goods valued more than $50,000 wereshipped to its plant from points outside the State of Texas.During the same period the Respondent processed, sold,and distributed at its plant products valued in excess of$50,000 which were shipped directly to points outside theState of Texas. I find from the foregoing that theRespondent is engaged in interstate commerce within themeaning of the Act and that the purposes of the Act will beeffectuated by the assertion of the Board's jurisdiction inthis case over the Respondent's operations.II.THE LABOR ORGANIZATION INVOLVEDInaccordancewiththeBoard'sfindinginCase 23-RC-2646 I find that the Union is a labororganization-within the meaning of the Act.III.THE UNFAIRLABOR PRACTICESPursuantto stipulationbetween the Union and theRespondent a consent election was conducted inCase 23-RC-2646 on April 7, 1966, by the RegionalDirectortodeterminewhether theRespondent'semployees desired to be represented by the Union forpurposes of collectivebargaining in anappropriate unitconsistingof all production and maintenance employeesemployed by the Respondentat itsHouston, Texas, plantcomposed of the Tysco Division, Fastener Division,GalvanizingDivision,and Special Coating Division,excluding all office clerical employees, guards, watchmen,and supervisors as defined in the Act. The tally of ballotsissued after the election shows that of approximately 215eligible voters, 212 cast valid ballots, of which 111 werefor,85were againsttheUnion, and 16 ballots werechallenged.Following the foregoing election the Respondent filedtimely objections to conduct affecting the results of theelection.Thereupon the Regional Director investigated theobjections and on April 7, 1966, issued a report findingthatallof the objections were without merit andrecommending that they be overruled in their entirety andthat the Union be certified as the exclusive collective-bargaining representative of the employees in theappropriate unit. The Respondent thereafter filed timelyexceptionswith the Board to the Regional Director'sreport. On August 26, 1966, the Board issued its decisionadoptingtheRegionalDirector'sfindingsandrecommendations. At the same time the Board certifiedtheUnionastheexclusivecollective-bargainingrepresentative of the Respondent's employees in theappropriate unit.As noted, the Respondent's answer denies thecomplaintallegationsthattheUnion following itscertification requested collective bargaining with theRespondent and that the latter refused to accord thisrequest.Although the General Counsel's motion forsummary judgment challenged the Respondent to refutethe authenticity of the letters exchanged between theUnion and the Respondent indicating the alleged requestto bargain and refusal, the Respondent has not acceptedthis challenge. Instead, in its brief in support of theresponse to the order to show cause the Respondentstates:Subsequent to its certification, the union demandedthat the respondent meet for the purpose ofbargaining toward an agreement. However, for thereasons containedin itsletter of September 12, 1966,a copy being attached to the Motion for SummaryJudgment, the Respondent refused to meet with theunion.Iregard this as the Respondent's admission in thisproceeding of the Union's request for bargaining and theRespondent's refusal to comply with this request asalleged by the complaint.The Respondent's brief and the foregoing July 12 letterclearly reveal that the Respondentin the instant casedefends its admitted refusal to bargain collectively withthe Union by attacking the validity of the representationproceeding in Case 23-RC-2646 and the certificate issuedto the Union by the Board in that case. The July 12 letternotified the Union:The Company feels strongly that the National LaborRelations Board was wrong in refusing to set aside theelection of April 7, 1966, due to misrepresentationsmade by the union, as well as other misconduct. It isour intention to appeal the matter to the courts and weare, therefore, not in a position to meet with the unionas outlined in your letter of September 2.It is thus evident that the Respondent seeks in this unfairlabor practice case to test the validity of the Union'scertificate by relitigating the Board's determinations in therepresentation proceeding. This may not be done. TheBoard's determinations in a representation proceeding arebinding upon the Trial Examiner conducting an unfairlabor practice case involving the Respondent's refusal tohonor the certificate issued in the representationproceeding. SeeGenesco, Inc.,161 NLRB 1130. The issuesdetermined by the Board in Case 23-RC-2646 may berelitigated in the present case only if the Respondent hasrelevantevidencenewlydiscoveredorpreviouslyunavailable.Pittsburgh Plate Glass Company v. N.L.R.B.,313 U.S. 146;Pepsi-Cola Bottlers of Miami, Inc.,153NLRB 1342. No showing was made by the Respondent initsresponsetotheorder to show cause and theaccompanying offer of proof that it has such evidence topresent at a hearing and it is apparent from the offer of SMITH INDUSTRIES, INC.proof that the Respondent would introduce and rely uponthe same evidence as that already considered by theRegional Director and the Board in passing on theobjections filed by the Respondent to the aforementionedelection.Thereis, therefore,in this case no triable issueconcerning the validity of the Union's certificate requiringa hearing for the purpose of taking evidence.Contrary tothe Respondent,as argued in its brief,it is not prejudicedby the grant of the General Counsel's motion for summaryjudgment without a hearing.There is no reason to "hear"what is legally insignificant.SeeN.L.R.B. v.DouglasCounty Electric Membership Corporation,358 F.2d 125(C.A. 5).Novalid defense having been raised by theRespondent to the complaint allegation that it unlawfullyrefused to honor the Union's certificate by recognizing andbargaining collectively with it pursuant to its request, Ihereby find that on and since September 12, 1966, theRespondent has violated Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(a)(5) and (1) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act. It has been found that theRespondent had refused and still refuses to bargaincollectively with the Union as the exclusive representativeof the employees in the appropriate unit herein. It willtherefore be recommended that the Respondent bargaincollectively upon request with the Union as the exclusiverepresentativeoftheseemployeesand,, ifanunderstanding is reached, embody such understanding ina signed agreement.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Smith Industries, Inc., is an employer within themeaning of Section 2(2) of the Act and is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.United Steel Workers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) of theAct.3.On April 7, 1966, and at all times thereafter theUnion was and now is the representative of a majority ofRespondent's employees for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act inthe appropriate unit described in the following paragraph.4.Allproductionandmaintenanceemployeesemployed by the Respondent at its Houston, Texas, plantcomposed of the Tysco Division, Fastener Division,GalvanizingDivision,and Special Coating Division,585excluding all office clerical employees, guards, watchmen,and supervisors as defined in the Act constitute a unitappropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act.5.By refusing on and after September 12, 1966, tobargain collectivelywith the Union as the exclusiverepresentative of all its employees in the above-describedunit the Respondent has engagedin and is engaging inunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in thisproceeding, I recommend that Smith Industries, Inc.,Houston, Texas, its officers, agents, successors, andassigns, shall:1.Ceaseanddesistfrom refusing to bargaincollectivelywithUnited SteelWorkers of America,AFL-CIO,astheexclusivecollective-bargainingrepresentative of its employees in the appropriate unithereinabove described.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Upon request bargain collectively with United SteelWorkers of America, AFL-CIO, as the exclusiverepresentative of all the employees in the appropriate unithereinabove described with respect to rates of pay, wages,hours of employment and other conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signedagreement.(b)Post at its plant at Houston, Texas, copies of theattached notice marked "Appendix."' Copies of saidnotice, to be furnished by the Regional Director forRegion 23, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 23, inwriting, within 20 days from the receipt of this Decision,what steps it has taken to comply therewith.2'In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "2 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of the TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National Labor 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Act, as amended, we hereby notify our em-ployees that:WE WILL bargain collectively upon request withUnited Steel Workers of America, AFL-CIO, as theexclusivebargainingrepresentativeofallouremployees in the appropriate unit described belowwith respect to rates of pay, wages, hours ofemployment and other terms and conditions ofemployment, and, if an agreement is reached, embodysuch understanding in a signed contract. Theappropriate unit is:Allproductionandmaintenance employeesemployed at our Houston, Texas, plant composedof the Tysco Division, Fastener Division,GalvanizingDivision,andSpecialCoatingDivision, excluding all office clerical employees,guards, watchmen, and supervisors as defined inthe Act.SMITH INDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas 77002,Telephone 228-0611.Local 872, InternationalLongshoremen'sAssociation,AFL-CIOandIsaacMorningandErnestClabron.Cases23-CB-543,23-C B-545, and 23-C B-648.March 24,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn November 2, 1966, Trial Examiner Samuel M.Singer issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are163 NLRB No. 69hereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptionsand brief, and the entire record in these cases, andhereby adopts the Trial Examiner's findings,'conclusions, and recommendations, as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoardadoptsasitsOrder theRecommendedOrderof the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent,Local872,InternationalLongshoremen'sAssociation,AFL-CIO,Houston,Texas, its officers,agents, and representatives, shalltake the action set forth in the Trial Examiner'sRecommended Order,as herein modified:1.Revise the first paragraph of the TrialExaminer'sRecommended Order,which providesthat the action required is to be taken by theRespondent,"itsofficers, representatives,agents,successors,and assigns,"by deleting the referenceto "successors, and assigns."2.Revise paragraph 2(a) by changing"not" to"no" before"objection,"and by deleting the phrase"or the employment of any other longshoremen."3.Delete paragraph 2(b) of the Trial Examiner'sRecommended Order, and renumber paragraphs2(c) through 2(f) as new paragraphs 2(b) through 2(e),successively.4.Delete the "NOTE:" paragraph immediatelybelow the date line at the bottom of the Appendixattached to the Trial Examiner's Decision.'The Respondent excepts to many of the Trial Examiner'scredibilityfindings,which were based in large part on thedemeanor of the witnesses It is the Board's established policy,however, not to overrule a Trial Examiner's resolutions withrespect to credibility unless, as is not the case here, thepreponderance of all the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products, Inc ,91NLRB 544, enfd 188 F 2d 362 (C.A 3) In his Decision, the TrialExaminer refers to a prior Board proceeding in which Clabron andMorning were complainants, but he inadvertently failed to includethe citation thereof, which isMaster Stevedores Association ofTexas,Houston Maritime Association, Inc ,156 NLRB 1032TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL M. SINGER, Trial Examiner: This case, with allparties represented, was heard in Houston, Texas, onMay 4-6 and June 20, 1966, on the consolidated complaintof the General Counsel alleging (and answer ofRespondent denying) violations of Section 8(b)(1)(A) and(2) of the Act.' The parties waived oral argument but filedbriefs, which have been duly considered. Upon the entire'The charge in Case 23-CB-543 was filed by Isaac Morning onMay 20, 1964, the charges in the two other cases by ErnestClabron were filed on May 26, 1964, and December 16, 1965 Theconsolidated complaint was issued March 16, 1966